Exhibit 10.2

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is entered into as of July
10, 2006, among RED ROBIN INTERNATIONAL, INC., a Nevada corporation (the
“Manager”) SOUTH SOUND RED ROBIN, INC., a Washington corporation (“South Sound”)
and NORTHWEST ROBINS, LLC, a Washington limited liability company (“Northwest
Robins”).  South Sound and Northwest Robins are sometimes referred to herein as
a “Seller” and collectively as the “Sellers”.  The Sellers and the Manager are
sometimes referred to herein as a “Party” and collectively as the “Parties”.

RECITALS

1.             The Manager and the Sellers have entered into that certain Asset
Purchase Agreement dated July 1, 2006 (the “Purchase Agreement”) pursuant to
which the Manager has agreed to acquire the Purchased Assets and assume the
Assumed Liabilities of the Restaurants of the Sellers.

2.             Concurrent with the execution of this Agreement, the Parties have
consummated the First Closing pursuant to which the Manager has acquired the
Purchased Assets and assumed the Assumed Liabilities in connection with all of
Seller’s Restaurants except (i) the Restaurant located at 2233 South
320th Street, Federal Way, WA 98003 (the “Federal Way Restaurant”), and (ii) the
Restaurant located at 3609 9th Street SW, Puyallup, WA 98373 (the “Puyallup
Restaurant” and together with the Federal Way Restaurant, the “Designated
Restaurants”).

3.             The Sellers desire to retain the Manager to manage the Designated
Restaurants from the date hereof through the Second Closing Date or the
termination of this Agreement, as applicable, on the terms and conditions set
forth in this Agreement.

4.             Capitalized terms used but not defined in this Agreement shall
have the meaning set forth in the Purchase Agreement.

NOW, THEREFORE, in consideration of these premises, the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
contained herein and in the Purchase Agreement, the Parties agree as follows:

1.             Appointment and Authority of the Manager

1.1           Puyallup.  Northwest Robins hereby appoints the Manager as the
managing agent for the Puyallup Restaurant.  Northwest Robins hereby authorizes
the Manager to exercise such powers with respect to the Puyallup Restaurant as
may be necessary for the performance of the Manager’s obligations under the
terms of this Agreement and the Manager accepts such appointment under the terms
and conditions of this Agreement.  The Manager shall have no right or authority,
express or implied, to commit or otherwise obligate Northwest Robins in any
manner whatsoever except to the extent specifically provided herein.

1.2           Federal Way.  South Sound hereby appoints the Manager as the
managing agent for the Federal Way Restaurant.  South Sound hereby authorizes
the Manager to exercise such


--------------------------------------------------------------------------------




powers with respect to the Federal Way Restaurant as may be necessary for the
performance of the Manager’s obligations under the terms of this Agreement and
the Manager accepts such appointment under the terms and conditions of this
Agreement.  The Manager shall have no right or authority, express or implied, to
commit or otherwise obligate South Sound in any manner whatsoever except to the
extent specifically provided herein.

2.             Services and Obligations

2.1           Operation of the Restaurants.

(a)           Services.  During the term of this Agreement, the Manager shall
manage and perform all operations of the Designated Restaurants in the ordinary
course of business.  The Manager’s services shall include, but not be limited
to, purchasing inventory, preparing and serving food and beverage products,
hiring and supervising employees, collecting revenue, and performing maintenance
and janitorial services.  The Manager shall have the right to operate and manage
the Designated Restaurants in a manner consistent with the operation of the
Manager’s other Restaurants and shall have the right to, without limitation, (a)
remove and/or install any fixtures, furniture, equipment or other property at
the Designated Restaurant and (b) engage independent contractors and/or agents
to provide goods or services pursuant to this Agreement.  Notwithstanding
anything herein to the contrary, the Manager shall not, without the Sellers’
consent, which shall not be unreasonably withheld, enter into, terminate or
materially modify or amend any agreement, contract, document, lease or license
(or series of related agreements, contracts, leases or licenses) involving the
payment of $25,000 or more in any twelve-month period, or waive, release,
compromise or assign any material rights or claims except for the purchase of
inventory in the ordinary course of business under existing contracts.

(b)           Expenses.  The Manager shall directly pay all expenses incurred by
it and payable during the term of this Agreement in connection with the
operation and management of the Designated Restaurants, including, without
limitation, (i) wages, salaries, bonuses and benefits for employees, (ii) costs
of recruiting, hiring and training employees, (iii) inventory costs, (iv)
workers’ compensation insurance and other insurance premiums incurred or paid by
the Manager in connection with the operation of the Designated Restaurants, (v)
license and permit fees (vi) utilities (vii) advertising and promotional
expenditures, (viii) repair and maintenance costs, (xi) janitorial services,
waste disposal and pest control, (x) advertising and promotional expenses,
consistent with amounts paid by the Manager with respect to the Manager’s other
Restaurants; and (xi) any other costs and expenses incurred by the Manager in
the normal day-to-day operation of the Designated Restaurants.  The Manager
shall not be required to pay any amounts in respect of Funded Indebtedness
outstanding with respect to the Designated Restaurants.

2.2           Payment of Accounts Payable and Accrued Liabilities.  During the
term of this Agreement, the Manager shall pay on Seller’s behalf directly to the
party to whom such payment is due, all amounts associated with the operation of
the Designated Restaurants and reflected on the Closing Date Balance Sheet as
accounts payable, accrued expenses, accrued utilities and accrued rent payable,
in each case only to the extent such amounts were incurred by the Sellers prior
to the First Closing in the ordinary course of business and consistent with
Sellers’ past practice, provided, however, that the Sellers shall pay all of
their expenses incurred in connection

2


--------------------------------------------------------------------------------




with the consummation of the Transactions contemplated by this Agreement and the
Purchase Agreement.

2.3           Performance Obligations.  During the term of this Agreement, the
Manager shall perform on Seller’s behalf all performance obligations of such
Seller pursuant to the Contracts set forth on Schedule 3.14(a) of the Purchase
Agreement (to the extent such Contracts are associated with the operation of the
Designated Restaurants) and the Real Property Leases set forth on Exhibit A
attached hereto; provided, however, that the Manager shall only be required to
perform Seller’s obligations as such obligations existed pursuant to the terms
of such Contract or Lease as in effect on the date hereof, without giving effect
to any new obligations triggered under such Contract or Lease  as a result of
the Transactions contemplated by this Agreement or the Purchase Agreement;
provided, further, that to the extent that such performance obligations consist
of payment due from the Seller for goods provided or services rendered, the
Manager shall only be obligated to pay such amounts if required pursuant to
Section 2.2 hereof.

2.4           Employees.  The Manager shall have the duty to hire, pay and
supervise all personnel necessary for the operation of the Designated
Restaurants in accordance with the terms of this Agreement.  The Manager shall
be solely responsible for compliance with all applicable laws and regulations
with respect to its employees.

2.5           Taxes.  During the term of this Agreement, the Manager shall pay
to the appropriate Governmental Entity all amounts due with respect to any Taxes
for the Designated Restaurants, including sales tax and business and occupancy
tax, for periods beginning on or after the First Closing Date.

2.6           No Assumption.  Nothing contained herein shall be deemed to be an
assumption by the Manager of any Liabilities of the Seller or any of Seller’s
Contracts, Real Property Leases or Capital Leases.

2.7           Independent Contractor.  Manager is an independent contractor and
it is expressly understood and agreed that any payments for Manager’s services
hereunder shall be compensation from the Seller to the Manager as an independent
contractor and not as a partner or joint venturer of the Sellers.

3.             Compensation.  As compensation for its services hereunder, the
Manager shall be entitled to collect and retain all revenue and receipts from
any source for the sale of food and beverages, goods, articles and any other
merchandise or service, all charges for services performed (including service
charges in lieu of gratuity), whether in the form of cash, credit, coupon,
rebate or otherwise, made and rendered in, about or in connection with the
Designated Restaurants, including, without limitation, (a) receipts derived from
orders taken on the premises regardless of whether the order was filled at or on
the premises, (b) receipts from the operation of vending or gaming devices
located at the Restaurant which represent the Restaurant’s share of such vending
or gaming revenues, (c) receipts or other income related to catering and
permitted wholesale activities and any sales or orders of food products, food
preparation services, and other products provided from or related to the
Designated Restaurants. The Manager shall maintain adequate accounting records,
which in reasonable detail set forth the amount of revenue earned

3


--------------------------------------------------------------------------------




by and expenses incurred in the operation of each of the Designated Restaurants
during the term of this Agreement.

4.             Term and Termination.

4.1           Term.  This term of this Agreement shall commence on the date
hereof and shall continue until the Second Closing Date, unless earlier
terminated as provided herein.

4.2           Termination.  This Agreement may be terminated at any time before
the Second Closing Date as follows:

(a)           Mutual Consent.  By the mutual consent of the Manager and the
Sellers;

(b)           Material Breach.  By either Manager or Sellers if there has been a
material breach or inaccuracy by the other Party with respect to any
representation or warranty contained in the Purchase Agreement or of any
covenant contained in this Agreement or the Purchase Agreement, including any
representation or warranty that was made as of the First Closing Date, and such
breach is not waived by the non-breaching Party;

(c)           Abandonment.  (i) By the Manager at any time upon 30 days written
notice to the Sellers; or (ii) by the Sellers upon 30 days written notice to the
Manager but not before October 31, 2006.

(d)           Government Action.  By either Manager or Sellers, if any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action permanently enjoining, restraining or otherwise prohibiting the
transactions contemplated by this Agreement or the Purchase Agreement and such
order, decree, ruling or other action shall have become final and nonappealable.

4.3           Effect of Termination.  Immediately upon the effective date of
termination of this Agreement, the Manager shall have no further obligations to
operate or manage the Designated Restaurants pursuant to this Agreement.  Within
thirty (30) days after the effective date of the termination of this Agreement,
the Manager shall deliver (i) to Sellers an accounting of the operation of the
Designated Restaurants during the term of this Agreement, showing in reasonable
detail the services performed by the Manager under Section 2.1 of this
Agreement; and (ii) to the applicable Seller copies of all books and records
pertaining to the Manager’s operation of the Designated Restaurants.  The
Manager may, subject to coordinating such actions with the Sellers, remove, at
its own cost, any fixtures, furniture, equipment or other property installed at
the Designated Restaurants by the Manager.

5.             Insurance and Indemnification.

5.1           Insurance.  Manager shall maintain at Manager’s expense insurance
coverage with respect to the Designated Restaurants of a type and amount
customary for entities of similar size engaged in similar lines of business,
including, but not limited to, (a) worker’s compensation and employer’s
liability insurance covering all employees of Manager who work at the Designated
Restaurants, (b) commercial liability insurance against physical damage to the
Designated Restaurants or any of Seller’s the assets located therein, and (c)
comprehensive

4


--------------------------------------------------------------------------------




general liability insurance against loss, damage or injury to property or
persons which might arise out of the occupancy, management or operation of the
Designated Restaurants by the Manager during the term of this Agreement. 
Insurance policies obtained by the Manager as required under paragraphs (b) and
(c) above shall name the applicable Seller as an additional insured party.

5.2           Indemnification.  Manager shall indemnify and hold the Sellers and
their respective successors, assigns, managers, officers, directors,
stockholders, members and employees (collectively, the “Seller Group”) harmless
against any and all Adverse Consequences which they may suffer, sustain or
become subject to as the result of, arising from or in connection with:

(a)           any suit, arbitration or similar proceeding instituted by a third
party  alleging negligence or misconduct by the Manager in the performance of
its obligations under this Agreement (“Third Party Claims”);

(b)           with respect to Adverse Consequences suffered other than in
connection with a Third Party Claim, Manager’s gross negligence or willful
misconduct in the performance of its obligations under this Agreement;

(c)           any violation or alleged violation by the Manager of any Liquor
License, Permit or any Law or any requirement of any Governmental Entity in
connection with the operation of the Designated Restaurants;

(d)           any violation of any Law or any requirement of any Governmental
Entity relating to or affecting the employment by Manager of its employees; or

(e)           any breach or alleged breach by the Manager in the performance of
Seller’s Contracts listed on Schedule 3.14(a) of the Purchase Agreement;

5.3           Limitations on Indemnification.  Notwithstanding the foregoing,
(a) the Manager shall not be required to indemnify the Seller Group for Adverse
Consequences based on Section 5.2 until the aggregate amount of all Adverse
Consequences exceeds $25,000 (the “Threshold”), provided that, in the event the
aggregate amount of Adverse Consequences exceeds the Threshold, the Manager
shall be liable to indemnify the Seller Group for the full amount of Adverse
Consequences, not only the amount in excess of Threshold; provided further, that
the Threshold shall not apply to Third Party Claims under Section 5.2(a); (b)
the Manager’s obligation to indemnify the Seller Group shall not exceed the
amount of gross profit earned by the Manager from the Designated Restaurants;
provided that, this subsection (b) shall not apply with respect to Third Party
Claims under Section 5.2(a); and (c) any amounts payable by Manager pursuant to
this Section 5 shall be set off against amounts payable by South Sound or
Northwest Robins to the Manager under the indemnification provisions in the
Purchase Agreement.

6.             Right of Entry.  During the term of this Agreement, each Seller
reserves for itself and any of its agents or representatives, a right of entry
into such Seller’s Designated Restaurant at any time and for any purpose not
inconsistent with the rights of the Manager provided pursuant to this Agreement.

5


--------------------------------------------------------------------------------




7.             License Agreements.  The Parties acknowledge and agree that the
License Agreement by and between South Sound and the Manager dated November 20,
1987 and the License Agreement by and between Northwest Robins (formerly Great
Western Dining LLC) and the Manager dated August 5, 1996, as amended, (together,
the “License Agreements”) shall remain in full force and effect through the term
of this Agreement, provided however, that Sellers’ obligations to make royalty
payments and pay for advertising as required by the License Agreements are
hereby waived by the Manager for the term of this Agreement.  In the event this
Agreement is terminated prior to the Second Closing Date, the License Agreements
shall continue in full force and effect pursuant to their terms and the waiver
in the preceding sentence shall expire on the effective date this Agreement is
terminated.

8.             Miscellaneous 

8.1           No Third Party Beneficiaries.  Except as expressly set forth in
Section 5.2, this Agreement shall not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns.

8.2           Entire Agreement.  This Agreement, the Purchase Agreement and the
documents and agreements referred to therein constitute the entire agreement
among the Parties and supersedes any prior understandings, agreements or
representations by or among the Parties, written or oral, that may have related
in any way to the subject matter of this Agreement.

8.3           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties; provided, however, that the Manager may assign any of its
rights under this Agreement to any Affiliate of the Manager and/or make a
collateral assignment of its rights for the benefit of its lenders.

8.4           Counterparts.  This Agreement may be executed in two or more
counterparts, including by facsimile, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

8.5           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

8.6           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given when delivered
personally to the recipient, telecopied to the intended recipient at the
telecopy number set forth therefor below (with hard copy to follow), or sent to
the recipient by reputable express courier service (charges prepaid) and
addressed to the intended recipient as set forth below:

6


--------------------------------------------------------------------------------




If to any of the Sellers:

Great Western Dining
6840 Fort Dent Way
Suite 350
Seattle, WA  98188-2555
Telephone: 206-835-8100
Facsimile: 206-242-0427
Attention: Marcus L. Zanner

with a copy to:

Graham & Dunn, PC
Pier 70
2801 Alaskan Way, Suite 300
Seattle, WA 98121
Telephone:  206-624-8300
Facsimile:  206-340-9599
Attention:  Jack G. Strother

If to the Manager:

Red Robin International, Inc.
6312 S. Fiddler’s Green Circle, #200N
Greenwood Village, CO  80111
Telephone: 303-846-6060
Facsimile: 303-846-6013
Attention: Dennis B. Mullen

with a copy to:

Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80202
Telephone:  (303) 892-9400
Facsimile:  (303) 892-7400
Attention:  Ronald R. Levine II

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

7


--------------------------------------------------------------------------------




8.7           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Washington without giving effect to
its conflicts of laws provisions.

8.8           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties.  No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

8.9           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.  The word “including” shall mean including without
limitation.

8.10         Remedies.  The Parties shall each have and retain all other rights
and remedies existing in their favor at Law or equity, including, without
limitation, any actions for specific performance and/or injunctive or other
equitable relief to enforce or prevent any violations of the provisions of this
Agreement.

8.11         Severability.  It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. 
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

8.12         Jurisdiction and Venue.

(a)           Each of the Parties hereby irrevocably and unconditionally
submits, for itself or and its property, to the nonexclusive jurisdiction of any
Washington State court or federal court of the United States of America sitting
in Washington, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and each of the Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such Washington State court or, to
the extent permitted by law, in such federal court.  Each of the Parties agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

8


--------------------------------------------------------------------------------




(b)           Each of the Parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to the Agreement in any Washington State court or
federal court.  Each of the Parties irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

* * * * *

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Management and Services
Agreement as of the date first above written.

Manager:

RED ROBIN INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Eric Houseman

 

 

Name: Eric Houseman

 

 

Title: President

 

 

 

Sellers:

SOUTH SOUND RED ROBIN, INC.

 

 

 

 

By:

/s/ Marcus L. Zanner

 

 

Name: Marcus L. Zanner

 

 

Title: President

 

 

 

 

NORTHWEST ROBINS, LLC

 

 

 

 

By:

/s/ Marcus L. Zanner

 

 

Name: Marcus L. Zanner

 

 

Title: Manager

 

10


--------------------------------------------------------------------------------


EXHIBIT A

Puyallup — Lease covering premises at 3609 Ninth Street Southwest, Puyallup, WA
98373, between Northwest Robins, LLC, as Lessee, and Cafaro Northwest
Partnership, as Landlord.

Federal Way — Lease covering premises at 2233 South 320th, Federal Way,
Washington 98003, between South Sound Red Robin, Inc., as Lessee, and Steadfast
Sea-Tac I-IV, LLC, as Landlord

 

A-1


--------------------------------------------------------------------------------